 
Exhibit 10.2
FORM OF

 
THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 ACT, AS AMENDED (THE "1933 ACT").
THE HOLDER HEREOF, BY PURCHASING THIS WARRANT, AGREES FOR THE BENEFIT OF THE
COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY
(A) TO THE COMPANY, (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
1933 ACT AND ANY APPLICABLE STATE SECURITES LAWS, OR (C) IF REGISTERED UNDER THE
1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS.


---------------------------------------


MICROHELIX, INC.


WARRANT TO PURCHASE


SHARES OF COMMON STOCK


Expires November 1, 2011




Portland, Oregon
Issue Date: November 2, 2006




IN CONSIDERATION OF the representations and covenants set forth herein, and
other good and valuable consideration received, and subject to the provisions
hereinafter set forth, microHelix, Inc., an Oregon corporation (the "Company"),
hereby certifies that MH Financial Associates, LLC, an Oregon limited liability
company or its registered assigns (the "Warrant Holder") is entitled to
subscribe for and purchase, during the period specified in this Warrant, up to
_______ shares ("Warrant Shares") (subject to adjustment as hereinafter
provided) of the duly authorized, validly issued, fully paid and non-assessable
Common Stock of the Company, at an exercise price per share equal to $0.30 per
share (subject to adjustment as hereinafter provided, the "Exercise Price")
subject, however, to the provisions and upon the terms and conditions
hereinafter set forth. The right to purchase Warrant Shares will expire at 12:01
a.m., Pacific Time, on November 1, 2011.
 
1. Registration of Warrant. The Company will register this Warrant upon records
to be maintained by the Company for that purpose (the "Warrant Register"), in
the name of the record Warrant Holder hereof from time to time. The Company may
deem and treat the registered Warrant Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Warrant Holder, and for all other purposes, and the Company will not be affected
by notice to the contrary.
 

--------------------------------------------------------------------------------


 
2. Representations and Covenants of the Warrant Holder. This Warrant has been
entered into by the Company in reliance upon the following representations and
covenants of the Warrant Holder:
 
(a) The Warrant Holder by accepting this Warrant represents that the Warrant
Holder is acquiring this Warrant for its own account or the account of an
affiliate for investment purposes and not with the view to any offering or
distribution and that the Warrant Holder will not sell or otherwise dispose of
this Warrant or the underlying Warrant Shares in violation of applicable
securities laws.
 
(b) The Warrant Holder acknowledges that the certificates representing any
Warrant Shares will bear a legend indicating that they have not been registered
under the United States Securities Act of 1933, as amended (the "1933 Act"), and
may not be sold by the Warrant Holder except pursuant to an effective
registration statement or pursuant to an exemption from registration
requirements of the 1933 Act and in accordance with federal and state securities
laws.
 
(c) In no event will the Warrant Holder make a disposition of any of its rights
to acquire Common Stock or Common Stock issuable upon exercise of such rights
unless and until (i) it has notified the Company of the proposed disposition,
and (ii) if requested by the Company, it has furnished the Company with an
opinion of counsel satisfactory to the Company and its counsel to the effect
that (A) appropriate action necessary for compliance with the 1933 Act has been
taken, or (B) an exemption from the registration requirements of the 1933 Act is
available. Notwithstanding the foregoing, the restrictions on the
transferability of any security will terminate when such security is effectively
registered under the 1933 Act and sold by the holder thereof in accordance with
such registration, or such security is sold without registration in compliance
with Rule 144 under the 1933 Act. Whenever the restrictions imposed under this
section terminate, the Warrant Holder or holder of a share of Common Stock then
outstanding as to which such restrictions have terminated will be entitled to
receive from the Company one or more new certificates for the Warrant or for
such shares of Common Stock not bearing any restrictive legend.
 
(d) The Warrant Holder is an "accredited investor" within the meaning of Rule
501(a) of Regulation D promulgated under the 1933 Act.
 
(e) The Warrant Holder has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.
 
(f) The Warrant Holder understands that if a registration statement covering
this Warrant or the Common Stock is not in effect when it desires to sell this
Warrant or the Common Stock, it may be required to hold such securities for an
indefinite period. The Warrant Holder also understands that any sale of this
Warrant or the Common Stock purchased under this Warrant which might be made by
it in reliance upon Rule 144 under the 1933 Act may be made only in accordance
with the terms and conditions of that Rule.
 

--------------------------------------------------------------------------------


3. Validity of Warrant and Issue of Shares. The Company represents and warrants
that this Warrant has been duly authorized and validly issued and warrants and
agrees that all of Common Stock that may be issued upon the exercise of the
rights represented by this Warrant will, when issued upon such exercise, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof. The Company further
warrants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized
and reserved a sufficient number of Common Stock to provide for the exercise of
the rights represented by this Warrant.
 
4. Registration of Transfers of Warrant. Subject to compliance with the legend
set forth on the face of this Warrant and Section 2(c), the Company will
register the transfer of any portion of this Warrant in the Warrant in the
Warrant Register, upon surrender of this Warrant with the Form of Assignment
attached hereto duly completed and signed, to the Company. Upon any such
registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a "New Warrant"),
evidencing the portion of this Warrant so transferred will be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, will be issued to the transferring Warrant Holder.
The acceptance of the New Warrant by the transferee thereof will be deemed the
acceptance of such transferee of all of the rights and obligations of a Warrant
Holder of a Warrant.
 
5. Exercise of Warrants.
 
(a) Upon surrender of this Warrant with the Form of Election to Purchase
attached hereto duly completed and signed to the Company, and upon payment and
delivery of the Exercise Price per Warrant Share multiplied by the number of
Warrant Shares that the Warrant Holder intends to purchase hereunder, in lawful
money of the United States of America, in cash or by certified or official bank
check or checks, to the Company, all as specified by the Warrant Holder in the
Form of Election to Purchase, the Company will promptly issue or cause to be
issued and cause to be delivered to or upon the written order of the Warrant
Holder and in such name or names as the Warrant Holder may designate (subject to
the restrictions on transfer described in Section 2(c) and in the legend set
forth on the face of this Warrant), a certificate for the Warrant Shares
issuable upon such exercise, with such restrictive legend as required by the
1933 Act. Any person so designated by the Holder to receive Warrant Shares will
be deemed to have become the holder of record of such Warrant Shares as of the
Date of Exercise of this Warrant.
 
(b) A "Date of Exercise" means the date on which the Company will have received
(i) this Warrant (or any New Warrant, as applicable), with the Form of Election
to Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares indicated by the Warrant Holder to be purchased.
 
(c) If less than all of the Warrant Shares which may be purchased under this
Warrant are exercised at any time, the Company will issue or cause to be issued
a New Warrant evidencing the right to purchase the remaining number of Warrant
Shares.
 
(d) The holder of this Warrant may, at its election, exercise this Warrant in
whole or in part and, in lieu of making the cash payment otherwise contemplated
to be made to the Company upon such exercise in payment of the aggregate
Exercise Price, elect instead to receive upon such exercise the "Net Number" of
shares of Common Stock determined according to the following formula (a
"Cashless Exercise"):
 
Net Number = (A x (B - C))/B


(ii) For purposes of the foregoing formula:
 
A = the total number of shares with respect to which this Warrant is then being
exercised.
 
B = the average Market Price (as defined below) over a twenty-one (21) day
period ending three trading days before the effective date of the Exercise
Notice.
 
C = the Warrant Exercise Price then in effect at the time of such exercise.


"Market Price" means, with respect to Warrant Shares, if (i) the shares are
listed or admitted for listing on any national securities exchange or included
in The Nasdaq National Market or the Nasdaq SmallCap Market, the last reported
sales price as reported on such exchange or market; (ii) if the shares are not
so listed or admitted for trading, the average of the last reported closing bid
and asked quotation for the shares as reported on the National Association of
Securities Dealers Automated Quotation System ("Nasdaq") or a similar service if
Nasdaq is not reporting such information; or (iii) if the shares are not so
listed or admitted for trading or quoted by Nasdaq or a similar service, the
average of the last reported bid and asked quotation for the shares as quoted by
a market maker in the shares (or if there is more than one market maker, then
the average of the lowest bid and highest asked quotation). In the absence of
any available public quotations for the shares, the Board of Directors of the
Company will determine in good faith the fair market value of the shares, which
determination will be set forth in a certificate signed by the Secretary of the
Company.
 
6. Adjustment of Exercise Price and Number of Shares. The character of the
shares of stock or other securities at the time issuable upon exercise of this
Warrant, the number of Warrant Shares, and the Exercise Price are subject to
adjustment upon the occurrence of the following events, and all such adjustments
will be cumulative:


(a) The Exercise Price of this Warrant and the number of shares of Common Stock
or other securities at the time issuable upon exercise of this Warrant will be
appropriately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of stock or securities.


(b) In case of any consolidation or merger of the Company with or into any other
corporation, entity or person, or any other corporate reorganization, in which
the Company will not be the continuing or surviving entity of such
consolidation, merger or reorganization (any such transaction being hereinafter
referred to as a "Reorganization"), then, in each case, the holder of this
Warrant, on exercise at any time after the consummation or effective date of
such Reorganization (the "Effective Date"), will receive, in lieu of the shares
of stock or other securities at any time issuable upon the exercise of the
Warrant issuable on such exercise prior to the Effective Date, the stock and
other securities and property (including cash) to which such holder would have
been entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant).




--------------------------------------------------------------------------------


 
(c) In case of any default under the terms of (i) that certain amended and
restated promissory note dated as of October 19, 2006 in the original principal
amount of $1,028,982 (ii) secured indebtedness of the Company to any third party
in principal amount exceeding $100,000, which default is not cured within any
applicable cure period with respect to (i) or (ii) above, then the Exercise
Price will be automatically reduced to $0.15 per share (subject to any other
applicable adjustments under this Section 6).
 
(d) In case of any adjustment or readjustment in the price or kind of securities
issuable on the exercise of this Warrant, the Company will promptly give written
notice thereof to the holder of this Warrant, setting forth such adjustment or
readjustment and showing in reasonable detail the facts upon which such
adjustment or readjustment is based.
 
7. Fractional Shares. The Company will not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. The number of
full Warrant Shares that will be issuable upon the exercise of this Warrant will
be computed on the basis of the aggregate number of Warrant Shares purchasable
on exercise of this Warrant so presented. If any fraction of a Warrant Share
would, except for the provisions of this Section 7, be issuable on the exercise
of this Warrant, the Company will, at its option, (i) pay an amount in cash
equal to the Exercise Price multiplied by such fraction or (ii) round the number
of Warrant Shares issuable, up to the next whole number.
 
8. Notice of Intent to Sell or Merge the Company. The Company will give Warrant
Holder ten (10) days notice before the event of a sale of all or substantially
all of the assets of the Company or the merger or consolidation of the Company
in a transaction in which the Company is not the surviving entity.
 
9. Registration Rights. The Warrant Shares are subject to registration under the
1933 Act pursuant to a Registration Rights Agreement entered into concurrently
between the Company and the Warrant Holder.
 
10. Notices. All notices and other communications hereunder will be in writing
and will be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:
 

--------------------------------------------------------------------------------


 
If to the Company:


microHelix, Inc.
19500 SW 90th Court
Tualatin, OR 97062
Fax (503) 692-0878
Attention: President


If to the Warrant Holder:




MH Financial Associates, LLC
c/o Aequitas Capital Management, Inc.
805 SW Broadway
Portland, OR 97205
Fax: 503-419-3530
Attention: President


Either party may subsequently designate another address for notices by written
notice to the other party.
 
11. Miscellaneous.
 
(a) This Warrant constitutes the entire agreement between the Company and
Warrant Holder with respect to the subject matter hereof, and supersedes all
prior agreements between the parties with respect to such subject matter. This
Warrant will be binding on and inure to the benefit of the parties hereto and
their respective successors and permitted assigns. This Warrant may be amended
only in a writing signed by the Company and the Warrant Holder.
 
(b) Nothing in this Warrant will be construed to give to any person or
corporation other than the Company and the Warrant Holder any legal or equitable
right, remedy or cause of action under this Warrant; this Warrant will be for
the sole and exclusive benefit of the Company and the Warrant Holder.
 
(c) This Warrant will be governed by, construed and enforced in accordance with
the internal laws of the State of Oregon without giving effect to principles of
conflicts of law. The parties hereto irrevocably submit to the jurisdiction of
any state or federal court sitting in Multnomah County, Oregon, in any action or
proceeding brought to enforce, or otherwise arising out of or relating to, this
Warrant, and hereby waive any objection to venue in any such court and any claim
that such forum is an inconvenient forum.
 
(d) Each party hereby irrevocably waives any right it may have, and agrees not
to request, a jury trial for the adjudication of any dispute hereunder or in
connection herewith or arising out of this Warrant or any transaction
contemplated hereby. In the event suit or action is brought by any party under
this Warrant to enforce any of its terms, or in any appeal therefrom, it is
agreed that the prevailing party or parties will be entitled to reasonable
attorneys fees to be fixed by the arbitrator, trial court, and/or appellate
court.
 

--------------------------------------------------------------------------------


 
(e) The parties agree that a breach or violation of this Warrant will result in
immediate and irreparable harm to the non-breaching party in an amount that will
be impossible to ascertain at the time of the breach or violation, and that the
award of monetary damages will not be adequate relief to the non-breaching
party. The non-breaching party will be entitled to seek equitable or injunctive
relief, in addition to other remedies to which it may be entitled at law or
equity. In any action for equitable relief, the parties agree to waive any
requirement for the posting of a bond or security.
 
(f) The headings herein are for convenience only, do not constitute a part of
this Warrant and will not be deemed to limit or affect any of the provisions
hereof.
 
(g) In case any one or more of the provisions of this Warrant will be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant will not in any way be affected or impaired
thereby and the parties will attempt in good faith to agree upon a valid and
enforceable provision which will be a commercially reasonably substitute
therefor, and upon so agreeing, will incorporate such substitute provision in
this Warrant.
 
(h) The Warrant Holder will not, by virtue hereof, be entitled to any voting or
other rights of a shareholder of the Company, either at law or equity, and the
rights of the Warrant Holder are limited to those expressed in this Warrant.
 
 
(i) This Warrant may be executed in one or more counterparts, each of which when
executed will be deemed to be an original, but all of which taken together will
constitute one and the same agreement. A facsimile transmission of this signed
Warrant will be legal and binding on all parties hereto. 
 


IN WITNESS WHEREOF, each party has caused this Warrant to be duly executed by
its authorized representative effective as of the Original Issue Date.
 
 

COMPANY:     WARRANT HOLDER:       MICROHELIX, INC.    
MH FINANCIAL ASSOCIATES, LLC  
               
 
By:______________________________
   
By: Aequitas Capital Management, Inc.,
its Manager
Name: Tyram H. Pettit    
Title: President & Chief Executive Officer
   
 
      By: _________________________
  Robert J. Jesenik, CEO


 

--------------------------------------------------------------------------------


 
FORM OF ELECTION TO PURCHASE


(To be executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)
 
To: MICROHELIX, INC.
 
In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase __________ shares of
Common Stock ("Common Stock"), no par value, of microHelix, Inc. and encloses
the warrant.
 
Method of Exercise (Please check one box):
 
o The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith the Exercise Price (as defined in the Warrant,
originally $0.30 per Warrant Share) for each Warrant Share being purchased or an
aggregate of $__________ in cash or certified or official bank check or checks,
which sum represents the aggregate Exercise Price together with any applicable
taxes payable by the undersigned pursuant to the Warrant.
 
o The undersigned elects to exercise the attached Warrant by means of the net
exercise provisions of Section 5(d) of the Warrant.


The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:


__________________________
__________________________
__________________________
(Please print name and address)
 


_______________________________________
(Please insert Social Security or Tax Identification Number)


If the number of shares of Common Stock issuable upon this exercise will not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:
 
__________________________
__________________________
__________________________
(Please print name and address)





Dated:___________________ Name of Warrant Holder:      
(Print)__________________________   (By)_______________________________  
(Name)_____________________________   (Title)______________________________  
Signature must conform in all respects to name of Warrant Holder as 
specified on the face of the Warrant
   

 


    
 
 
 
 
 
 

--------------------------------------------------------------------------------


FORM OF ASSIGNMENT
(To be signed only on transfer of Warrant)




TO: MICROHELIX, INC.
 


 
FOR VALUE RECEIVED, the undersigned Registered Holder
________________________________    
Print Name of Holder


_____________________________________________________
(Please insert Social Security or Tax Identification Number of Registered
Holder)
 

 
hereby sells, assigns and transfers unto
 
_____________________________
_____________________________
_____________________________

(Please Print Name and Address including Zip Code)
 
_______________________________________________
(Please insert Social Security or Tax Identification Number of Assignee)
 
The right to purchase ________ shares of Common Stock of microHelix, Inc.,
evidenced by the attached Warrant, and irrevocably constitutes and appoints
_____________________________________ attorney to transfer this Warrant on the
books of microHelix, Inc. with the full power of substitution in the premises. 


If this assignment is not an assignment of all of the shares of Common Stock
which the undersigned is entitled to purchase in accordance with the enclosed
Warrant, the undersigned requests that a new Warrant evidencing the right to
purchase the shares of Common Stock not assigned hereby be issued in the name of
and delivered to the Registered Holder.
 
Dated:___________________    
 
Signature:
 
________________________
By:_____________________ 
Title:____________________      
 
(Signature must conform in all respects to the name of the Registered Holder as
specified on the face of the attached Warrant in every particular, without
alteration or any change whatsoever.)